Exhibit 10.27

PROPERTY MANAGEMENT AGREEMENT

THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into
as of                          , 2007, between
                                         LLC, a Delaware limited liability
company (hereafter referred to as “Owner”), and KeyPoint Partners, LLC, a
Massachusetts limited liability company (hereafter referred to as “Property
Manager”);

RECITALS:

A.            Owner has acquired and owns the property described on Exhibit A
(the “Property”), together with any and all improvements now or hereafter
erected thereon, including an approximately                           square
foot building located at                           (the “Building”, which
together with the Property and any and all additional improvements or other
buildings, parking structures, paved areas, landscaped areas, landscaping,
sidewalks, bridges, tunnels, walkways, plazas and other common areas, and all
fixtures, machinery, equipment and other property located within the Building or
on the Property, including those belonging to or leased or licensed by or for
Owner are hereinafter sometimes referred to as the “Premises”).

B.            Property Manager is experienced in the management, operation and
maintenance of properties similar to the Premises;

C.            Owner desires to engage Property Manager as an independent
contractor to manage, operate and maintain the Premises and to provide certain
financial statements and reports to Owner with respect to the Premises and
Property Manager desires to accept such engagement, all subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE 1
APPOINTMENT AND AUTHORITY OF THE PROPERTY MANAGER
AND GENERAL PROVISIONS

1.1           Appointment.  Owner hereby appoints and retains Property Manager
as the exclusive property manager for the Premises, and Property Manager hereby
accepts such appointment, in each case, commencing upon the date hereof and on
the terms and conditions hereinafter set forth.

1.2           Property Manager.  Property Manager hereby represents to Owner
that it is properly licensed in the States of Massachusetts, Connecticut and
Rhode Island to perform all of the services required of it pursuant to this
Agreement.  Property Manager represents that it is a professional in the field
of management of real estate developments similar in nature to the Premises, in
the area where the Premises are located, and possesses the skills, experience
and personnel necessary for the effective and efficient first-class management
and operation of the Premises and acknowledges that Owner is relying on this
representation in entering into this Agreement.


--------------------------------------------------------------------------------


1.3           General Duties of Property Manager.  (a) Property Manager shall
institute and supervise all operational activities for and at the Premises,
including, but not limited to, cleaning, landscaping, window washing,
maintenance and operation of HVAC equipment, and all necessary maintenance of
and repairs to the Premises, to the extent Owner’s funds are made available for
such purposes.  Property Manager shall be responsible for all aspects of access
to and security for the Premises and such responsibilities shall include,
without limitation, the hiring of security guards, proper lighting and security
measures for all portions of the Premises, including parking areas, stairwells,
access control, fire prevention and proper evacuation signage and security
safety programs for all tenants, subject to any limitations imposed by the
current approved Budget.

(b)           Property Manager shall diligently perform its duties hereunder and
shall devote sufficient time and effort to the Premises to insure that it
manages the same in a manner commensurate with that of a first-class property
manager of real estate developments of comparable size, character and quality to
that of the Premises.  In addition to providing services specifically set forth
in this Agreement, Property Manager shall perform such additional services as
Owner may reasonably request in connection with the Premises, consistent with
the status, type, size, quality and location of the Premises.  Property Manager
shall act in a fiduciary capacity with respect to the proper protection of and
accounting for Owner’s assets.

1.4           Budget Limitations.  (a) In discharging its duties and
responsibilities under this Agreement, except as otherwise specifically provided
herein to the contrary, Property Manager shall at all times act in accordance
with the approved Budget and pursuant to the objective of maximizing the
economic return from such Premises to Owner.

(b)           Property Manager shall use its diligent good faith efforts to
implement the terms of each approved Budget and shall exercise control over and
shall expend or otherwise transfer rents and other sums received on behalf of
Owner in accordance with the terms hereof.  Notwithstanding any other term or
provision of this Agreement to the contrary, without the prior written consent
of Owner, Property Manager is not authorized to enter into any contract,
agreement, license, transaction or other arrangement, or make any expenditure or
incur any obligation by or on behalf of Owner that varies materially from any
applicable Budget (except to the extent provided in Section 2.7 hereof) or to
enter into any contract, agreement, license, transaction or other arrangement
which was not specifically provided for or contemplated in the applicable
Budget, or amend, modify, extend or renew any contract, agreement, license,
transaction or other arrangement which would cause a material variance from the
applicable Budget, or amend, modify or extend or renew any contract, agreement,
license, transaction or other arrangement which would cause the same to not
comply with the provisions of the applicable Budget.  Notwithstanding anything
herein to the contrary, Property Manager may make any emergency expenditures
under the circumstances described in and in accordance with Section 2.7(b)
hereof.

1.5           Major Decisions.  Notwithstanding any other provision of this
Agreement to the contrary, Owner shall have the sole authority to authorize and
approve all material matters pertaining to the Premises (each a “Major
Decision”).  Except as otherwise expressly and specifically provided in this
Agreement to the contrary, or as otherwise previously approved by Owner or
otherwise previously approved or provided for in the current approved Budget,

2


--------------------------------------------------------------------------------


Property Manager shall have no authority to take any action, expend any sum,
make any decision or incur any obligation on behalf of Owner with respect to any
Major Decision, unless such Major Decision has been expressly approved by Owner.

1.6           Related Party Contracts.  Notwithstanding any other provision of
this Agreement to the contrary, regardless of whether such transaction is
contemplated in any approved Budget, Property Manager shall have no authority to
enter into or consummate any transaction or arrangement with itself or any
Affiliate of Property Manager, or any partner, member, shareholder or other
beneficial owner of any of the foregoing, or any other transaction in which
Property Manager or any Affiliate of Property Manager has an actual or potential
conflict of interest, without the express written consent and approval of
Owner.  As a condition to obtaining such consent, Property Manager shall supply
Owner with a copy of the proposed contract and shall state to Owner the
affiliation or relationship between Property Manager or any of its Affiliates
(or the person or persons in control of any of the foregoing or any of their
Affiliates) and the party proposed to supply such goods or services, or both. 
As used in this Agreement, the term “Affiliate” means, with respect to any
Person, (a) any other Person directly or indirectly controlling, controlled by
or under common control with such Person, or (b) any other Person owning or
controlling ten percent (10%) or more of the outstanding voting interest of such
Person, or (c) any officer, director, general partner or managing member of such
Person, or (d) any other Person which is an officer, director, general partner,
managing member or holder of  ten percent (10%) or more of the voting interests
of any other Person described in clauses (a) through (c) of this definition. 
For purposes of the definition of Affiliate, the term “control” (whether
controlling, controlled by or under common control with), when used with respect
to any Person means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise. 
The term “Person” means any individual, partnership, corporation, limited
liability company, trust or other entity.

1.7           Compliance With Mortgages.  (a) Nothing herein contained shall
prevent Owner from causing the Premises or any interest therein (or any interest
in Owner), or any portion thereof, from being directly or indirectly encumbered
by one or more mortgages, deeds of trust or trust deeds in the nature of a
mortgage.

(b)           Unless otherwise directed by Owner, Property Manager shall, solely
with respect to the operation of the Premises and then only when supplied with
sufficient mortgage information, use reasonable efforts to cause the operation
of the Premises to comply with (i) all terms, conditions, covenants and
obligations contained in any applicable mortgage or loan, including (without
limitation) the obligation to prepare and deliver required financial statements
and materials with respect to Owner and/or the Premises, or any substitute
thereof, of which Property Manager is made aware, (ii) any and all leases or
licenses at the Premises, (iii) organizational documents of Owner, of which
Property Manager is made aware, and (iv) other agreements of which Property
Manager is made aware that are executed by Owner and that relate to the
Premises; provided, however, that it shall not be deemed a failure by Property
Manager to perform its duties hereunder to the extent that the performance of
any such duties require the expenditure of funds which are not made available to
Property Manager for such purposes.  Property Manager acknowledges that the
terms and provisions of any applicable mortgage or loan may provide different
standards or requirements with respect to certain matters

3


--------------------------------------------------------------------------------


covered by this Agreement, and to the extent the provisions of this Agreement
are inconsistent with restrictions imposed by any applicable mortgage or loan,
the provisions of such mortgage or loan shall govern with respect to the matters
covered hereby.  Property Manager agrees that so long as any such mortgage shall
constitute a lien on all or any portion of the Premises, when any lender shall
request in writing copies of any and all financial and other information
required to be prepared or maintained by Owner pursuant to the terms and
provisions of any loan agreement, Property Manager shall, at Owner’s expense,
deliver same to such lender as often as such lender may request or as often as
Owner may reasonably request.  Moreover, Property Manager shall allow, upon
request of Owner, or any of its partners, members or shareholders, any person
designated in writing by such lender to examine, audit, inspect and transcribe
all books of accounts and other records relating to or reflecting the operation
of the Premises (or any portion thereof).

(c)           Notwithstanding any other term, condition or provision of this
Agreement, but subject to such additional terms, conditions and provisions as
may be required by any lender under any financing of Owner or any of its
Affiliates, at the request of Owner or any construction or other lender of Owner
or any of its Affiliates, Property Manager shall take all such reasonable
actions requested by Owner or such lender in order for this Agreement and the
rights of Property Manager hereunder, including (without limitation) the right
to receive payment of any management fee, to be expressly subordinate and
inferior to the rights of any lender under any applicable loan agreement;
provided, however, (i) if payments to Property Manager are terminated  as to
these Premises, Property Manager may terminate this Agreement, as to such
Premises, upon five (5) days prior written notice to the Owner or (ii) if
payments to Property Manager are past due with respect to these Premises and
Property Manager has given fifteen (15) days prior written notice to Owner in
which to cure such default and such default has not been so cured, Property
Manager may terminate this Agreement, as to such Premises.

1.8           Environmental Matters.  During the term of this Agreement,
Property Manager will refrain from taking any action which would violate any
Environmental Law.  To the extent it is necessary to conduct any Environmental
Activity in connection with the performance of its duties hereunder, all
Environmental Activities shall comply in all material respects with all
Environmental Laws.  In the event Property Manager is grossly negligent with
regard to or willfully violates the foregoing covenant, Property Manager agrees
to indemnify and defend Owner, its Affiliates and the partners, members,
shareholders, officers, directors and agents of any of the foregoing
(collectively, with the Owner, the “Owner Indemnified Parties”) and hold each of
the Owner Indemnified Parties harmless from and against any resulting loss,
cost, damage, claim or expense (including, without limitation, reasonable
attorney fees, accountant fees, consultant fees, court costs and interests),
including from bodily injury or tangible property damage (collectively “Losses”)
incurred by any Owner Indemnified Party.  The indemnities provided by Property
Manager above shall apply whether or not such Losses are covered by insurance;
provided the obligation of Property Manager with respect to such Losses shall be
reduced by the amount of any such insurance actually collected by the
indemnified party with respect to such Losses.  As used herein, the term
“Environmental Law” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, judgments, orders, decrees, permits, licenses or
other governmental restrictions or requirements relating to the environment and
the regulations adopted pursuant thereto.  The term “Environmental Activity”
means any present or future storage, holding, existence, release, threatened
release, emission, discharge,

4


--------------------------------------------------------------------------------


generation, processing, use, abatement, disposition, handling or transportation
of any Hazardous Substance from, under, into or on the Premises, or otherwise
relating to the Premises or the ownership, use, operation or occupancy of any
improvements within the Premises, or any threat of such activity.  The term
“Hazardous Substance” means any substance, material or waste which is regulated
by any federal, state or local government or quasi-governmental authority and
including without limitation, (i) any substance, material or waste defined, used
or listed as “hazardous waste,” “extremely hazardous waste,” “restricted
hazardous waste,” “hazardous substance,” “hazardous material,” “toxic substance”
or other similar or related terms as defined, used or listed in any
Environmental Laws; (ii) any petroleum products, asbestos or polychlorinated
biphenyls; (iii) any additional substances or materials which are now or
hereafter hazardous or toxic substances under any Environmental Law relating to
the Premises; and (iv) as of any date of determination, any additional
substances or materials which are hereafter incorporated in or added to the
definition of “Hazardous Substance” for purposes of any Environmental Law.

1.9           REIT Limitations.  Property Manager acknowledges that Dividend
Capital Total Realty Trust, an indirect owner of Owner, is an entity subject to
tax as a real estate investment trust (a “REIT”) under Sections 856 through and
including 860 of the Internal Revenue Code of 1986 (as amended, the “Code”), and
as such, certain limitations apply to Owner, its assets, income and operations
(“REIT Restrictions”).  Property Manager agrees to cooperate with Owner in
connection with any such REIT Restrictions to which it is made aware (including
the implementation thereof) and to use commercially reasonable efforts to comply
with such REIT Restrictions and any and all related directives, written policies
and instructions received from Owner.  Such REIT Restrictions include, but are
not limited to, the following:

(a)           Property Manager shall not propose or enter into any Lease
(including any sublease or other arrangement) on behalf of Owner which could
cause the Owner or any of its Affiliates to receive or accrue amounts that do
not qualify as “rents from real property” within the meaning of Code Section
856(d).

(b)           Property Manager shall not propose or enter into any Lease
(including any sublease) on behalf of Owner with respect to personal property
unless (i) such personal property is leased under, or in connection with, a
lease of real property and (ii) the rent attributable to the personal property
for each taxable year does not exceed 14% of the total rent for the taxable year
attributable to both the real and personal property leased under or in
connection with such lease, as determined under Code Section 856(d)(1) and the
Treasury regulations thereunder.

(c)           Property Manager shall not propose or enter into any Lease or
consent to any sublease or assignment with respect to any real or personal
property if the determination of any amount under such lease, sublease or
assignment depends in whole or in part on the income or profits derived by any
person from such property; provided, however, that percentage rent based on
gross income of the tenant is acceptable.

(d)           Property Manager shall not propose any transaction or enter into
any transaction that would result in Owner receiving or accruing any amount that
constitutes “impermissible tenant services income” (as defined in and for
purposes of Code

5


--------------------------------------------------------------------------------


Section 856(d)(7)(A)) in respect of any real or personal property of the Owner
that exceeds 1% of all amounts received or accrued during a taxable year with
respect to any such property.

(e)           Property Manager agrees to manage and operate the Premises and
perform its services under the Agreement in accordance with any and all other
REIT Restrictions to which Owner makes it aware.

Any dispute as to whether an activity of the Owner or Property Manager is in
violation of this Section 1.9 shall be determined in the reasonable judgment of
Owner.  Property Manager shall cooperate with Owner in connection with any
proposed transaction and, on behalf of Owner, shall take all commercially
reasonably measures to satisfy Owner’s concerns and alleviate any adverse
consequences to Owner or any of its Affiliates resulting therefrom.

1.10         Authority.  Property Manager represents and warrants that
(i) Property Manager is an entity duly authorized, validly existing and in good
standing under the laws of the state in which Property Manager is formed and is
qualified to do business in the state in which the Premises are located and all
other states where Property Manager is required to be qualified to do business,
(ii) Property Manager has full power, authority and legal right to execute,
deliver and perform this Agreement and to perform all of its obligations
hereunder and (iii) said execution, delivery and performance of all or any
portion of its obligations under this Agreement does not require any consent or
approval of any governmental authority, does not violate any provisions of law
or any governmental order, and does not conflict with, result in a breach of, or
constitute a default of the governing documents of Property Manager or any
instrument to which Property Manager is a party or by which it or any of its
Affiliates.

1.11         Nondiscrimination.  During the performance of this Agreement,
Property Manager shall not discriminate unlawfully against any employee or
applicant for employment because of race, religion, color, national origin,
ancestry, physical handicap, mental disability, medical condition, marital
status, age or sex.  Property Manager shall ensure that the evaluation and
treatment of employees and applicants for employment are free of such
discrimination.  Property Manager shall comply with the provisions of all
applicable federal laws and the laws of the state in which the Premises are
located with respect to fair employment and leasing statutes and all regulations
promulgated thereunder.  Property Manager shall include the nondiscrimination
and compliance provisions of this clause in any agreements with contractors and
subcontractors engaged by Property Manager to perform work under this Agreement.

1.12         Limitation of Liability.

(a)           Owner’s liability to Property Manager hereunder shall be limited
to the Premises and the proceeds thereof and Property Manager shall not look to
any other property or assets of Owner or the property or assets of any of the
Owner Parties (as defined below) in seeking either to enforce Owner’s
obligations under this Agreement or to satisfy a judgment for Owner’s failure to
perform such obligations.  Neither the direct or indirect shareholders,
partners, members or other beneficial owners of Owner, nor the shareholders,
partners, members, directors or officers of any of the foregoing (the “Owner
Parties”) shall be liable for the performance of Owner’s obligations under this
Agreement.

6


--------------------------------------------------------------------------------


(b)           Owner shall not look to the property or assets of any of the
Manager Parties (as defined below) in seeking either to enforce Property
Manager’s obligations under this Agreement or to satisfy a judgment for Property
Manager’s failure to perform such obligations.  Neither the direct or indirect
shareholders, partners, members or other beneficial owners of Property Manager,
nor the shareholders, partner, members, directors or officers of any of the
foregoing (the “Manager Parties”) shall be liable for the performance of
Property Manager’s obligations under this Agreement.  Except as otherwise
provided herein, the Property Manger’s liability hereunder shall be limited to
the greater of (i) the fees paid to date by the Owner or (ii) the dollar amount
of required insurance coverage indicated on Exhibit E for the Property Manager
for the applicable type of matter, as identified on Exhibit E; provided,
however, the foregoing is a dollar limitation (regardless of actual insurance
coverage maintained or collected) and it is not intended to, and does not, limit
Property Manager’s liability to insurance proceeds or to matters that should be
(but are not) covered by such insurance; provided further, such limitation shall
not apply to any Loss (as defined below) to the extent arising from Manager Bad
Acts (as defined below).

(c)           The terms of this Section 1.12 shall survive the expiration or
earlier termination of this Agreement.

1.13         Defined Terms and References.  Capitalized terms used in this
Agreement will have the meaning set forth herein.  The use of any term defined
in this Agreement in its uncapitalized form indicates the word has its normal
general meaning.  As used in this Agreement, unless otherwise specified, (a) all
references to Sections, Articles, Exhibits, Addenda or Schedules are to
Sections, Articles, Exhibits, Addenda or Schedules of or to this Agreement,
(b) each accounting term has the meaning assigned to it in accordance with
United States generally accepted accounting principles (“GAAP”), (c) all
Exhibits, Schedules, Addenda and other attachments to this Agreement are
specifically incorporated into and made a part of this Agreement by any
reference thereto in this Agreement, as fully as if the terms and provisions
thereof had been included in this Agreement in their entirety, (d) the terms
“include” and “including” are to be construed as if followed by the phrase
“without limitation”, (e) the terms “and/or” are to be construed to mean that
both cases apply or, either the first or the second case applies, as the
circumstances may require, (f) the term “third party” means a Person that is not
a party to this Agreement and is not an Affiliate of any party to this
Agreement.

ARTICLE 2
THE PROPERTY MANAGER’S AGREEMENT

2.1           Specific Duties of Manager.  Property Manager agrees (i) to
manage, maintain and operate the Premises so that all improvements included
within the Premises shall be operated and maintained in keeping with building
structures of comparable size, character and quality to that of the Premises,
(ii) to comply with Owner’s accounting and other instructions, and (iii) to
utilize the Property Manager’s staff as necessary to manage the Premises in the
best interests of Owner, and in connection therewith and subject, in each case,
to the provisions of Article 1:

(a)           To enter into, make and perform or supervise the performance of
such contracts, agreements, and other undertakings, and to do such other acts,
as it deems necessary or advisable for the operation, maintenance and management
of the Premises

7


--------------------------------------------------------------------------------


pursuant to the terms of this Agreement (including, without limitation,
contracts for electricity, gas, telephone, cleaning, groundskeeping, security,
pest control, snow removal (if applicable) and other services as set forth in
the most recently submitted and approved Budget).  All such contracts,
agreements and undertakings shall be between Owner and the service provider and
shall provide that they are terminable upon the earlier of thirty (30) days
notice or a sale of the Premises (provided, however, Property Manager shall in
each case review and negotiate each such contract, agreement or undertaking in
accordance with this Agreement and instructions from Owner and present each such
contract, agreement or undertaking to Owner for signature in the form
recommended by Property Manager).  Once such contract, agreement or undertaking
has been presented to and approved by Owner (in the form recommended by Property
Manager), Property Manager may enter into such contract, agreement or
undertaking on behalf of Owner.   No such contract, agreement or undertaking
shall exceed or cause costs to exceed amounts set forth in the approved Budget,
unless specifically approved in advance by Owner.  Property Manager shall
maintain original counterparts of all such contracts, agreements and
undertakings at Property Manager’s office.  No such contract, agreement or
undertaking shall exceed or be for amounts exceeding usual and customary market
rates for comparable services or products of like or similar quality in the area
where the Premises are located.  Property Manager shall not, without the prior
written consent of Owner, enter into any contract, agreement or undertaking
unless such contract, agreement or undertaking is on commercially reasonable
terms and the same shall (i) require such contractor to provide evidence of
insurance at least equal to the amounts set forth on Exhibit E for contractors,
(ii) prohibit any such contractors’ or subcontractors’ use or disposal of
hazardous or toxic substances at the Premises without Owner’s prior written
consent, (iii) be assignable to a new owner of the Premises on any direct or
indirect sale or transfer of the Premises, without the contractors or
subcontractors consent, or if not so assignable, then terminable immediately by
Owner without cost, payment or penalty upon a direct or indirect sale or
transfer of Owner’s interests in the Premises (or interests in Owner), (iv) be
on arms length terms and conditions (x) with a person or entity that is not an
Affiliate and (y) pursuant to which Property Manager or any Affiliate is not
receiving any compensation, refund or preferential treatment not fully
transferred and assigned to Owner.  Property Manager agrees to hire only
qualified, reputable, licensed and insured contractors to work at the Premises;

(b)           Subject to Section 2.10, to select, employ, pay, supervise, direct
and discharge all employees necessary in the operation and maintenance of the
Premises;

(c)           To employ or engage such managers, building engineers,
accountants, and other persons necessary or appropriate to manage and operate
the Premises and to prepare the Reports (as hereinafter defined), consistent
with the Budget; all space, services, equipment and software used, or any part
thereof, shall be obtained, employed and paid for by Property Manager, with no
right of reimbursement from Owner unless otherwise expressly approved by Owner;

(d)           At Owner’s request and upon express mutual agreement of the
parties as to reasonable compensation to Property Manager therefore, to
coordinate, supervise and arrange for the installation of improvements as may be
requested by Owner or required

8


--------------------------------------------------------------------------------


by any now or thereafter existing lease of any portion of the Premises (each a
“Lease” and collectively, the “Leases”) with the tenants thereunder (each a
“Tenant” and collectively, the “Tenants”) at the inception of each Lease in
accordance with plans and specifications approved by Owner in writing prior to
the commencement of such installation (such installations being hereinafter
referred to as the “Tenant Work”); provided that Owner and Property Manager have
not previously agreed to any additional compensation for this Tenant Work and
Property Manager desires to do the same, then Property Manager may collect a fee
from the Tenant for the supervision of such work, subject to Owner’s prior
written approval, which shall not be unreasonably withheld; and Property Manager
agrees to indemnify and defend the Owner Indemnified Parties and hold the Owner
Indemnified Parties harmless from and against any and all Losses which may be
advanced by any such Tenant in connection with Tenant Work performed under
Property Manager’s supervision;

(e)           To coordinate, supervise and arrange for the making of ordinary
repairs, improvements and alterations and performing other services to the
Premises, in accordance with plans and specifications approved by Owner in
writing prior to the commencement of such repairs, improvements and alterations
(such installation, making of repairs, improvements and alterations is
hereinafter referred to collectively as “Work”); provided, however, any capital
work in excess of $10,000 per project will be performed only upon Owner’s
request and only upon Owner and Property Manager mutually agreeing as to
reasonable compensation for such Work (Property Manager shall perform such Work
for capital projects of $10,000 or less without additional compensation);

(f)            Not to perform any Tenant Work unless otherwise agreed between
the parties (unless such Tenant Work has been specifically approved in the
Budget);

(g)           Not to employ or otherwise contract with any corporation or other
entity in which Property Manager (or any subsidiary, Affiliate, or related
Person) shall have a financial interest for the purpose of performing any of the
Work (including any Tenant Work), unless otherwise expressly approved by Owner;

(h)           To maintain current and accurate records reflecting the status of
taxes, assessments, and other charges which are or may become a lien upon any of
the Premises, and if reasonably sufficient information is supplied by Owner, the
status of mortgage payments and ground lease payments (if any) and the status of
insurance premiums and fire and hazard insurance coverage with respect to any of
the Premises; if requested by Owner, to obtain, from time to time, all bills for
the payment of such charges (including renewal premiums); and to pay all taxes,
assessments and other charges which are or may become a lien upon any of the
Premises and, if requested by Owner, all insurance premiums, mortgage payments
and ground lease payments, prior to the applicable penalty or termination date,
provided that Property Manager has knowledge of such insurance premiums,
mortgages or ground leases;

9


--------------------------------------------------------------------------------


(i)            To maintain a highly visible management presence and level of
service to the Tenants; to handle complaints and requests from Tenants; to
notify Owner promptly of any significant or repetitive complaint made by Tenants
at the Premises;

(j)            To be reasonably available for communications with Owner and to
keep Owner advised of items affecting the Premises, including demands, suits or
legal proceedings issued or threatened against Owner of which Property Manager
has knowledge; and to promptly notify Owner of:  (i) any requests by any Tenant
at the Premises for a lease concession, amendment, extension or termination;
(ii) any material default under any Lease; (iii) any bankruptcy filing or
threatened bankruptcy filing effecting any Tenant at the Premises of which
Property Manager is aware; (iv) any threatened condemnation or litigation
affecting the Premises of which Property Manager is aware; and (v) any release
or threatened release of hazardous substances in or around the Premises of which
Property Manager is aware;

(k)           To notify Owner promptly (together with copies of supporting
papers) of any notice of violation of any governmental requirements, any defect
in the Premises, any fire or other material damage to the Premises and, in the
case of any fire or other material damage within the coverage of any insurance
policies thereon, to notify the insurance carrier promptly in accordance with
the requirements of the insurance policies and within such time that an
insurance adjuster may view the damage before any repairs are started, and to
complete customary loss reports in connection with fire or other damage to the
Premises;

(l)            To notify Owner promptly of any personal injury or property
damage occurring at or on the Premises and which gives rise to, or might give
rise to, a claim by Owner, any Tenant or a third party; and to immediately
forward to Owner any summons, subpoena, or other legal document served upon
Property Manager relating to actual or alleged potential liability of Owner,
Property Manager, or the Premises;

(m)          To advise Owner of pertinent covenants in Leases in which the
Tenants agree to hold Owner harmless with respect to liability from any
accidents and/or to replace broken glass, and to secure from such Tenants and
forward to Owner any certificates of insurance, and renewals thereof, required
to be furnished by the terms of such Leases;

(n)           To instruct each Tenant to send all rents, revenues and other
payments due or to become due under the Leases directly to the Depository
Account, or to such other address as Owner may direct;

(o)           To receive and collect rent, revenues and other payments due or to
become due to Owner by all Tenants and licensees at or on the Premises and all
other payments, cash or income of any kind or nature due or to become due to
Owner on account of the Premises which for any reason are not sent by the
Tenants or other parties to the Depository Account and to deposit the same
promptly in the Depository Account, as provided in Section 2.2 hereof, not later
than the next Business Day (as hereinafter defined) following the receipt
thereof.  For purposes of this Agreement “Business Day”

10


--------------------------------------------------------------------------------


shall mean any day other than (i) a Saturday or Sunday, or (ii) a day on which
banks generally are authorized or obligated by law or executive order to be
closed.  In the event state law requires that Tenant security deposits be held
in a separate account or if instructed to do so by Owner, such account shall be
established by Property Manager, as approved by Owner;

(p)           To disburse funds from the Operating Account (as hereinafter
defined) to pay all other costs and expenses incurred in connection with the
Premises, subject to the Budget or otherwise as authorized by Owner, and in
connection therewith, Property Manager shall exercise reasonable efforts to
qualify for early payment, cash and trade discounts, refunds, rebates, credits
and concessions, and Owner shall be credited with the full amount of any such
discount, commission or compensation obtained or received by Property Manager,
directly or indirectly, in connection with any such purchase;

(q)           To institute with the prior approval of Owner, all legal actions
or proceedings for the collection of rent or other income from the Premises, for
the enforcement of any obligations of the Tenants, licensees or others, or for
the ousting or dispossessing of any Tenant or other person therefrom.  Owner
reserves the right to designate counsel and to control litigation of any
character affecting or arising out of the leasing or operation of the Premises,
the enforcement of rent or other obligations, and the ousting or dispossessing
of any Tenant or other person therefrom;

(r)            To advise Owner regarding the need, in Property Manager’s
reasonable opinion, to challenge the real estate taxes for the Premises. 
Property Manager shall furnish Owner with copies of all assessments notices and
receipted tax bills;

(s)           To notify Owner immediately of any fire or other casualty, lawsuit
or threat thereof involving the Premises, and to notify Owner of any alleged
violations under governmental laws, rules, regulations, ordinances, or like
provisions, whether or not relative to the use, repair and maintenance of the
Premises; Property Manager will not bear responsibility for any such violation
or noncompliance unless such violation or noncompliance is due to the gross
negligence of Property Manager or its employees, including the failure of
Property Manager to notify Owner and to take appropriate action with respect to
such violations or noncompliance of which Property Manager has actual knowledge
(to the extent authorized by the approved Budget for such year);

(t)            To reasonably comply with (i) all Leases, (ii) all laws,
ordinances, orders, rules, regulations and requirements of all federal, state,
municipal or other governmental authorities, courts, commissions, boards and
officers, and (iii) the provisions of any contract which may be applicable to
the Premises and the operation or management thereof and of which Property
Manager has received a copy;

(u)           To make application for all consents, permits and approvals
required pursuant to applicable zoning laws as approved by Owner;

(v)           At Owner’s request and direction, to cooperate with and assist
Owner in all attempts by Owner to directly or indirectly sell or mortgage or
otherwise finance all or

11


--------------------------------------------------------------------------------


any part of Owner’s interests in the Premises (or interests in Owner);
including, but not limited to, answering prospective purchasers and lenders
questions about the Premises or the Leases and notifying the Tenants about the
direct or indirect sale of the Premises; and when requested by Owner, to
(i) prepare (and update from time to time) a current rent roll (including
security deposits, if any) with respect to the Leases, certified by Property
Manager to be true, accurate and complete; (ii) prepare a list of all personal
property owned or leased by Owner and used at or in the operation of the
Premises; (iii) prepare a schedule of all trade, service and utility contracts
affecting the Premises accompanied by copies of the same; (iv) promptly obtain
from the Tenants (A) subordination, non-disturbance and attornment agreements,
(B) lease estoppel certificates, and (C) such other certificates or agreement as
Owner or any prospective purchaser or lender may require, in each case on a form
reasonably satisfactory to Owner or any such purchaser or lender; (v) assist
with the apportionment of all income, receivables and expenses for the Premises;
and (vi) review representations and warranties and notify Owner, in writing, of
any errors or required modifications; and to provide all accounting and
reporting of cash disbursements for sixty (60) calendar days after the date of
any such sale (such cooperation shall not give rise to any claim by Property
Manager for a commission or any compensation for such services); provided,
however, Property Manager shall not be required to perform such services more
than once during any thirty-six (36) consecutive month period without additional
reasonable compensation.

Notwithstanding anything herein to the contrary, Property Manager may not enter
into any Lease or amend, modify, waive or vary the terms of any Lease.

2.2           Bank Accounts.  Owner anticipates establishing a depository
account (the “Depository Account”) at a bank selected by Owner, including as
required by any lender (which bank or any replacement bank named by Owner is the
“Bank”), to which Depository Account all the Tenants are to send all rents,
revenues and payments due or to become due under the Leases.  Owner has
instructed or will instruct the Bank to deposit the funds so received into the
Depository Account; and subject to any requirements of any lender, Owner
anticipates instructing the Bank to transfer sufficient funds from the
applicable Depository Account for the Premises to a separate operating account
for the Premises (the “Operating Account”), as established by Owner at the Bank,
sufficient to cover the projected disbursements from the Operating Account. 
Owner shall have the right to approve the persons having signing authority with
respect to the Operating Accounts; and provided further that any check or
withdrawal for an amount of $10,000.00 or more shall require two signatures.

2.3           Reports.  As to the Premises, Property Manager agrees to render to
Owner, on or before the tenth (10th) day of each month for the preceding month
in a form as reasonably required and detailed in advance from time to time by
Owner, the statements and the other reports listed in Exhibit C (the “Reports”).

2.4           Records.  Property Manager agrees to maintain, in its offices in
Burlington, Massachusetts, current and accurate records and accounts of all
transactions pertaining to the operation of the Premises and the funds received
and disbursed incident thereto, such records and accounts to be maintained on an
accrual and cash basis in accordance with GAAP applied on a consistent basis
from year to year, using Owner’s MRI accounting software (through an internet

12


--------------------------------------------------------------------------------


logon), or any reasonable substitute proposed by Owner and approved by Property
Manager (such approval not to be unreasonably withheld).  Such files, books and
records shall at all times be the property of Owner.  After the termination or
expiration of this Agreement, Property Manager shall retain canceled checks as
to the Premises (except canceled checks forwarded to Owner in lieu of receipts),
all employment records, and all other records with respect to the management or
operation of the Premises as provided in Sections 6.2 and 6.3 hereof.  This
Section 2.4 shall survive the termination or expiration of this Agreement.

2.5           Accounting Controls.  Property Manager shall ensure such control
over accounting and financial transactions as is reasonably required to protect
Owner’s assets from loss or diminution due to error or fraudulent activity on
the part of Property Manager’s associates or employees.

2.6           Proposed Operating Budgets.  Not later than October 1, as to the
succeeding calendar year, Property Manager shall prepare and submit in draft
form to Owner, at the addresses set forth in Exhibit B for Owner, a proposed
operating budget for the promotion, operation, repair and maintenance of the
Premises.  It is understood and agreed that, in order to prepare said proposed
operating budgets, Property Manager must have received a budget of leasing
expenses from the leasing agent for the Premises and Owner will cause the
leasing agents (other than Property Manager) to provide to Property Manager a
budget of leasing expenses not later than each September 15th, commencing
September 15, 2007, as to the succeeding fiscal year.  Owner has the exclusive
right and power to approve any such proposed form of budget, together with any
revisions made by Owner, and if Property Manager fails to timely prepare and
submit in draft form any such proposed budget, Owner is authorized to prepare
such budget.

2.7           Approved Budget.  (a) Owner will consider the proposed budgets and
will then consult with Property Manager in the ensuing period prior to the
commencement of the next succeeding calendar year in order to authorize an
approved budget (as approved by Owner, the “Budget”) for the Premises for the
next succeeding calendar year.  If by January 1 of each fiscal year, Owner has
not authorized an approved Budget as to the Premises for such year, then;

(i)            any items or portions thereof and amounts of expenses which have
been so approved, shall become operative immediately and Property Manager shall
be entitled to expend funds in accordance with those operative provisions
(without duplication); and

(ii)           Property Manager will be entitled to expend, in respect of
non-capital, recurring expenses in any quarter of the then current fiscal year,
an amount equal to the lesser of actual expenses incurred or the amount for such
non-capital, recurring expenses in the approved Budget for the corresponding
quarter of the immediately preceding fiscal year, as set forth on the
immediately preceding approved Budget, after giving effect to any dispositions
or other material changes to the Premises during the prior or current year.

(b)           The parties anticipate agreeing to an initial approved Budget
within thirty (30) days of the execution of this Agreement.  In the absence of
an approved Budget, the

13


--------------------------------------------------------------------------------


Property Manager shall have no authority to authorize or approve any matter or
take any action, expend any sum, make any decision or incur any obligation on
behalf of Owner or any of its Affiliates, without the express written consent or
approval of the Owner.

(c)           Property Manager shall secure Owner’s prior written approval for
any expenditure that would, together with other expenses incurred to date or
projected to be incurred for the remainder of such fiscal year, result in an
excess over the annual Budgeted amount for the Premises in any one accounting
category of the Budget for the Premises equal to the greater of $5,000 or five
percent (5%) of the applicable Budget line item amount (on a per property
basis); provided, however, in the event Property Manager reasonably believes
that an expenditure in excess of such permitted amounts is necessary to prevent
imminent harm to persons or property at the Premises or to prevent an imminent
threat of suspension of essential services to the Premises (“Emergencies”),
Property Manager is authorized to incur and pay such sum on behalf of Owner (not
to exceed $25,000 per year in the aggregate for each such Emergency, or such
additional amount as reasonably necessary with regard to Emergencies that are
life threatening to persons at the Premises, not to exceed $50,000 per year in
the aggregate for all such Emergencies), provided, however, to the extent
reasonably practical, prior to taking any action or expending any funds pursuant
to the provisions of this Section 2.7, Property Manager shall provide Owner with
prompt written notice of its intention to act in accordance with the provisions
of this Section 2.7 (together with Property Manager’s best estimate of the cost
to be incurred or the funds to be expended) prior to the taking of such action
or expending such funds, and in the event such prior written notice is not
practical, Property Manager may act without such notice and without Owner’s
consent, provided Property Manager shall thereafter give Owner prompt written
notice of any such action or the expenditure of any funds pursuant to the
provisions of this Section 2.7 (with reasonable details).

(d)           During each calendar year Property Manager shall promptly inform
Owner of any major increases in costs and expenses that were not foreseen during
the budget preparation period and thus were not reflected in the Budget for the
Premises and Owner shall promptly consider in good faith whether the Budget
should be amended by reason thereof.

2.8           Owner’s Right to Conduct Audit.  At all times and from time to
time during the term of this Agreement and at all times and from time to time
during the period following the expiration or termination of this Agreement
while any records are to be retained by Property Manager in accordance with this
Agreement, Owner shall have the right to examine, copy and audit any and all of
the books, records, files and other information of Property Manager, or held by
another for Property Manager on its behalf, concerning this Agreement, the
Premises or Owner, by using its own internal auditors or employing independent
auditors, upon reasonable notice to Property Manager and during normal business
hours or at such other times as might be reasonable under applicable
circumstances.  Costs associated with conducting such audits by internal or
independent auditors shall be borne by Owner, except as provided below.  Should
Owner’s employees or agents discover any weaknesses in internal control or
errors in record keeping, these shall be communicated to Property Manager in
writing and Property Manager shall correct such discrepancies either upon
discovery or within a reasonable period of time after notification by Owner. 
Property Manager shall inform Owner in writing of the action taken or to be
taken to correct such audit discrepancies.  The books of accounts and all other
records relating to or reflecting the operations of the Premises shall at all
times be the property of Owner and

14


--------------------------------------------------------------------------------


shall be available to Owner and its auditors at all reasonable times for
examination, audit, inspection, transcription and reproduction with reasonable
notice to Property Manager.  However, if any audit conducted by or on behalf of
Owner reveals a discrepancy in excess of five percent (5%), and greater than
$10,000, for any major line item (i.e., base rent, operating expenses, total
cleaning, total repairs and maintenance, etc.), Property Manager shall be
responsible for the reasonable expenses of such audit.  This Section 2.8 shall
survive the termination or expiration of this Agreement.

2.9           Tenant Relations.  Property Manager agrees to use Property
Manager’s best efforts to maintain tenant relations.  Both parties acknowledge
that Property Manager is not performing brokerage or leasing services pursuant
to this Agreement and that Owner may from time to time engage one or more real
estate brokers or leasing agents for this purpose, which may or may not be
Property Manager or an affiliate of Property Manager, at the sole discretion of
Owner.

2.10         Employment of Personnel.  In addition to the requirements of
Section 2.1(b), Property Manager agrees to hire, pay, supervise and discharge,
as appropriate, all employees necessary for the performance of its obligations
under this Agreement.  All such personnel shall be the employees or independent
contractors of Property Manager and not of Owner.  All matters pertaining to the
employment of such employees or independent contractors shall be the sole
responsibility of Property Manager, and Owner shall bear absolutely no
responsibility or liability therefore.  Property Manager shall fully comply with
all applicable laws and regulations concerning workers compensation, social
security, unemployment, tax withholding and reporting, hours of labor, wages,
working conditions and all other laws affecting or respecting the employment of
such employees or independent contractors.  Property Manager shall have no
authority to enter into any employment contract which purports to be on behalf
of Owner or which otherwise obligates Owner in any respect.  Owner reserves the
right from time to time and at any time to require that employees presently or
prospectively performing any aspect of services hereunder be subject to a
satisfactory security check performed by or on behalf of Property Manager. 
Property Manager shall hold Owner harmless from all claims for penalties, costs
and damages that may be assessed under any law or any rule or regulation
thereunder with respect to its failure to comply with the foregoing
responsibilities.  Property Manager represents that it is, and will continue to
be, an equal opportunity employer and will advertise as such.  This Agreement is
not one of agency by Property Manager for Owner, but one pursuant to which
Property Manager is engaged in the business of managing properties on its own
behalf as an independent contractor.  As such, all employment arrangements are
therefore solely Property Manager’s concern and Owner shall have no liability or
obligation with respect thereto.  Property Manager will, in the hiring of all
employees and in retaining independent contractors, use diligence to select
qualified, competent and trustworthy employees and independent contractors.

2.11         Rules and Regulations.  Subject to the approval of Owner, and if
requested by Owner, Property Manager agrees to draft and promulgate reasonable
rules and regulations relating to the occupancy, use and operation of the
Premises (including rules relating to signage), and to enforce the same as
promulgated, as well as such other regulations as Owner may require, including
but not limited to, tenant insurance requirements.  Property Manager shall draft
and implement standard operating procedures, an organizational chart and
emergency, contingency

15


--------------------------------------------------------------------------------


and security plans for the Premises, all of which shall be submitted to Owner
for its review and written approval.

ARTICLE 3
OWNER’S AGREEMENTS

3.1           Documents and Records.  Owner shall promptly furnish Property
Manager with all documents and records required to properly manage the Premises,
including but not limited to Leases, records of rental payments, loan payment
information, and copies of existing service contracts, to the extent in Owner’s
possession.

3.2           Direct Payments.  Owner, at its option, and upon notice to
Property Manager, may pay directly all taxes, special assessments, insurance
premiums, mortgage payments, ground lease payments and rent for the real
property in which the Premises are located.

ARTICLE 4
INSURANCE AND INDEMNITY

4.1           Insurance Coverage.  Property Manager shall consult with Owner and
shall recommend to Owner insurance companies and policies for such insurance
coverage as Owner and Owner’s lender or lenders may require.  During the term of
this Agreement, Owner will obtain and keep in full force insurance meeting the
requirements set forth on Exhibit E attached hereto for Owner’s insurance (or as
Owner shall otherwise determine).  Such insurance shall be primary in coverage
to any similar insurance maintained by Property Manager and shall name Property
Manager as an additional insured.  Property Manager, at its sole cost and
expense, shall procure and maintain the insurance, as described on Exhibit E for
Property Manager’s insurance, in amounts not less than the amounts set forth on
Exhibit E, including Employee Theft/Comprehensive Crime Insurance, and Property
Manager hereby assigns all proceeds of any employee theft or comprehensive crime
insurance or fidelity bond, as it relates to the Premises, to Owner and agrees
to execute such further assignments and notices thereof as shall be required by
Owner.  Property Manager shall require that all contractors and subcontractors
brought onto the Premises have insurance coverage, at the contractor’s or
subcontractor’s expense, in the amount set forth on Exhibit E for contractors
insurance.

4.2           Information.  Property Manager shall furnish whatever information
is reasonably requested by Owner and in Property Manager’s possession for the
purpose of determining the proper levels of insurance coverage.

4.3           Owner Indemnity.  Property Manager agrees to use a degree of care
that would be exercised by a first-class and prudent property manager in the
same or similar circumstances in the performance of its duties and obligations
hereunder.  Other than with regard to the Manager Bad Acts (as defined below),
Owner agrees to indemnify and defend Property Manager, its Affiliates and the
partners, members, shareholders, officers, directors and agents of any of the
foregoing (the “Property Manager Indemnified Parties”) and hold each of the
Property Manager Indemnified Parties harmless from and against any and all
Losses arising out of, or resulting from, the good faith exercise of Property
Manager’s judgment, consistent with said standard of care, with respect to such
duties and obligations, and Owner shall have no claim

16


--------------------------------------------------------------------------------


against Property Manager (a) by reason of any act or omission in such exercise
of such judgment relative to the performance of said duties and obligations,
provided Property Manager was not grossly negligent or guilty of willful
misconduct or fraud and (b) for any Losses for which Owner has otherwise been
reimbursed by the insurance required under Section 4.1.  It is expressly
understood and agreed that the provisions of this Section 4.3 shall survive the
termination of this Agreement to the extent of any cause of action arising from
events occurring prior to such termination.

4.4           Property Manager Indemnity.  Property Manager agrees to indemnify
and defend each of the Owner Indemnified Parties, and hold the Owner Indemnified
Parties harmless, against and from all Losses which any of the Owner Indemnified
Parties may suffer or incur by or on behalf of any person, firm or corporation
due to or arising out of any gross negligence, willful misconduct or fraud on
the part of Property Manager, its employees, agents or independent contractors
(or others under the direction or control of Property Manager), or Property
Manager’s breach of its obligations under this Agreement or any act outside the
scope of Property Manager’s authority hereunder (collectively, the “Manager Bad
Acts”).  Notwithstanding the foregoing, provided Property Manager has exercised
reasonable caution and care in selecting or recommending third party vendors and
provided Property Manager has confirmed that such third party vendors have the
types of insurance coverage, and in amounts at least equal to those amounts, set
forth on Exhibit E for contractor’s insurance, Property Manager shall not be
liable for Losses to the extent caused by any such third party vendor hired to
provide services at the Premises.  It is expressly understood and agreed that
the provisions of this Section 4.4 shall survive the termination of this
Agreement to the extent of any cause of action arising from events occurring
prior to such termination.

4.5           Waiver of Claims.  If any applicable insurance policy is not
invalidated by such waiver and release, Owner and Property Manager hereby waive
and release any claim, demand or right, including all rights of subrogation,
they and all others under them, including any insurer, might otherwise have to
recover from the other party, or their contractors or employees, for damage to
or destruction of any of their real or personal property situated on the
Premises resulting from the negligence of the other party, or their contractors
or employees, to the extent that Owner or Property Manager, as the case may be,
is compensated by insurance for such damage or destruction.  If necessary, Owner
and Property Manager shall obtain any necessary waiver from their respective
insurers.

ARTICLE 5
MANAGEMENT FEES

5.1           Management Fees.  As management fees for services to be performed
by Property Manager in managing, operating and maintaining the Premises in
accordance with the provisions of this Agreement, during the term of this
Agreement and provided Property Manager is not in material default hereunder,
Owner agrees to pay to Property Manager monthly compensation on the basis
specified in Exhibit D.

5.2           Expenses/Costs Reimbursements.  To the extent specifically set
forth or contemplated in the current applicable Budget, all payments made or
expenses incurred by Property Manager in the performance of the services
provided for in this Agreement shall be

17


--------------------------------------------------------------------------------


paid or reimbursed by Owner, except as provided below.  Notwithstanding
Section 5.2(a) or (h) below, to the extent specifically set forth or
contemplated in the current applicable Budget, Property Manager shall be
entitled to be reimbursed for (i) allocable costs for two (2) maintenance
personnel (including the cost of salary, wages, payroll taxes, insurance,
workers compensation, pension benefits and any other benefits paid by Property
Manager) and (ii) reasonable allocable costs of two (2) maintenance vehicles
(such costs and expenses in clause (i) and (ii) to be allocated on a reasonable
basis, as approved by Owner, among all properties owned by Owner or its
Affiliates and managed by Property Manager or its Affiliates and other
properties managed by Property Manager or its Affiliates to which such
maintenance personnel devote any time to or to which such maintenance vehicles
are utilized).  To the extent such payments or expenses are not specifically set
forth or contemplated in the current applicable Budget, Property Manager shall
be responsible for payment of such expenses from its management fee.  The
following expenses or costs incurred by or on behalf of Property Manager in
connection with the management of the Premises shall be at the sole cost and
expense of Property Manager and shall not be reimbursable by Owner:(1)

(a)           Except as set forth above in the opening paragraph of this
Section 5.2, costs of gross salary and wages, payroll taxes, insurance, workers
compensation, pension benefits and any other benefits or compensation of
Property Manager’s employees or personnel not permanently working on-site at the
Premises, except as otherwise expressly and specifically provided in the
applicable Budget (costs of on-site personnel will only be reimbursed to
Property Manager to the extent consistent with a schedule thereof approved by
Owner and attached to the applicable Budget, which schedule shall set forth each
individual, the position or title, name, annual salary range (or if applicable,
hourly rates) and all other benefits and the percent of time devoted to the
Premises);

(b)           General accounting and reporting services, as such services are
considered to be within the reasonable scope of Property Manager’s
responsibilities to Owner;

(c)           Costs of forms, paper, stationery, ledgers and other supplies and
equipment used in any office of Property Manager;

(d)           Costs or pro rata costs of telephone and general office expenses
incurred at or in connection with the Premises by Property Manager for the
operation and management of properties other than the Premises;

(e)           Costs or pro rata costs of electronic data processing equipment,
whether located at the Premises or at any other offices of Property Manager;

(f)            Costs or pro rata costs of electronic data processing, for data
processing provided by computer service companies;

--------------------------------------------------------------------------------

(1)  Property Manager will be entitled to reasonable and necessary mileage
reimbursements for its employees with regard to the Sandwich, Hyannis, Harwich,
Wareham and Orleans projects and with regard to projects in Cranston, Rhode
Island, and Meriden, Connecticut.

18


--------------------------------------------------------------------------------


(g)           Costs of all bonuses, profit sharing or any other pay advances by
Property Manager to its agents or employees, except as individually approved in
writing by Owner for on-site personnel;

(h)           Except as set forth above in the opening paragraph of this
Section 5.2, costs of any automobile purchase, lease and/or rental, unless
directly furnished by Owner and included within the applicable Budget;

(i)            Costs of comprehensive crime insurance or fidelity bond purchased
by Property Manager for its own account;

(j)            Costs for meals, travel or hotel accommodations;

(k)           Costs of Property Manager’s employee training or continuing
education or licensing fees or costs;

(l)            Costs or regional allocations for support for the personnel
engaged or employed by Property Manager with respect to the operation of the
Premises;

(m)          Costs of Property Manager’s membership in trade organizations;

(n)           Miscellaneous educational costs of Property Manager or its agents,
employees, officers or independent contractors;

(o)           Political or charitable contributions by Property Manager or its
employees or agents;

(p)           Costs incurred as a result of Property Manager’s breach of this
Agreement, or the negligence, willful misconduct or fraud of Property Manager,
any one or more of its Affiliates or its or their officers, directors,
employees, independent contractors, agents or other representatives;

(q)           Fees paid to any employment agent, agency or similar service
provided, unless approved in advance by Owner in writing; and

(r)            Overhead and administrative expenses of Property Manager.

ARTICLE 6
MISCELLANEOUS

6.1           Termination.  (a) Notwithstanding anything herein to the contrary,
this Agreement will terminate as to the Premises upon the earlier of:  (i) the
date on which title to the Premises ceases, for any reason, including without
limitation a sale, condemnation, a foreclosure or a conveyance in lieu of
foreclosure, to be owned by Owner; (ii) the earliest of (A) thirty (30) days
after Property Manager receives written notice (x) of a default in its
performance of any of the terms and conditions of this Agreement, (y) it has
been negligent in the management, operation, maintenance or servicing of the
Premises, or (z) it has failed to follow Owner’s specific directions on any
material matter; provided in each case that such default is continuing and

19


--------------------------------------------------------------------------------


remains uncured thirty (30) days after receipt of such written notice, or
(B) the date on which Property Manager makes any assignment for the benefit of
creditors, commits any act of bankruptcy, or files a petition under any
bankruptcy or insolvency law, or (C) sixty (60) days after any similar petition
is filed against Property Manager by another party, provided such petition
remains undismissed sixty (60) days after such filing; (iii) the date on which
Property Manager fails to maintain any material license or permit necessary for
the operation of the Premises; (iv) thirty (30) days after Owner or any of its
Affiliates have the right to terminate Property Manager or any of its Affiliates
under any other property management agreement (or other similar contract or
arrangement) with regard to any other property owned by Owner or any of its
Affiliates; or (v) thirty (30) days after Property Manager receives written
notice of termination of this Agreement from Owner, with or without cause.

(b)           This Agreement may be terminated by Manager (i) as provided in
Section 1.7(c) or (ii) at any time upon sixty (60) days prior written notice to
Owner, with or without cause.

6.2           Record Retention.  Upon the expiration or termination of this
Agreement for any reason, the parties will cooperate with each other to effect
an efficient and smooth transition of responsibility with respect to the
management and recordkeeping of the Premises and Property Manager, as directed
by Owner, either will (i) at Owner’s expense, immediately deliver all documents,
files, books, paper, accounts and computer files and/or software (if such
software is owned by Owner) relating to the Premises that are in Property
Manager’s possession or under Property Manager’s control (the “Records”) to the
control of Owner, or (ii) at Owner’s expense, hold the Records for not less than
twelve (12) months, provided, however, that (x) if Property Manager intends to
dispose of the Records at any time after twelve (12) months following the
expiration or termination of this Agreement, Property Manager shall first give
Owner written notice of its intent to dispose of the Records and offer to
deliver the Records to Owner; unless Owner requests that Property Manager
dispose of the Records, by written notice to Property Manager within thirty (30)
days following such notice from Property Manager, Property Manager shall deliver
the Records to Owner immediately following the end of such thirty (30) day
period; and (y) at any time while Property Manager is holding the Records
following the expiration or termination of this Agreement, Property Manager
shall deliver the Records to Owner immediately following written request
therefore from Owner.  Property Manager may make and maintain copies of such
records for its files at Property Manager’s expense.  At Owner’s request,
Property Manager shall notify all the Tenants of any change in payment
instructions and all other parties, including but not limited to tax
authorities, of any change in billing address.

6.3           Manager’s Additional Obligations After Terminations.  In addition,
upon the expiration or termination of this Agreement for any reason, Property
Manager shall:  (a) deliver to Owner, or to such other person or persons
designated by Owner all funds attributable to the Premises in the possession of
Property Manager and belonging to Owner or received by Property Manager pursuant
to the terms of this Agreement (including any funds attributable to the Premises
and due to Owner under this Agreement but received after such termination);
(b) deliver to Owner, all materials, supplies, keys, contracts, documents,
plans, specifications, promotional materials and other materials pertaining to
the Premises; and (c) at the election of Owner, assign, transfer or convey to
such person or persons designated by Owner any service

20


--------------------------------------------------------------------------------


contract and personal property related to or used in the operation and
maintenance of the Premises.  Property Manager shall, at its cost and expense,
remove all signs that it may have placed at the Premises indicating that it is
manager of the Premises.  Property Manager shall also, for a period of ninety
(90) days after such expiration or termination, make itself available to consult
with and advise Owner, or such other person or persons designated by Owner,
regarding the operation and maintenance of the Premises on a reasonable hourly
fee basis.

6.4           Authorized Representatives.  Owner from time to time shall
designate to Property Manager in writing the duly authorized representative or
representatives of Owner (the initial designation being contained in Exhibit B
hereto).  For purposes of this Agreement, any statement, notice, recommendation,
request, demand, consent or approval to Property Manager under this Agreement
shall be in writing and shall be deemed given by Owner when (a) sent by any such
designated person (as to Owner) by internet email, return receipt requested (or
similar confirmation of receipt) or (b) signed by any such designated person or
persons (as to Owner) and (i) delivered personally to a representative of
Property Manager, (ii) mailed by Certified Mail, Return Receipt Requested,
postage prepaid, addressed to Property Manager at the last designated address
given to Owner or (iii) delivered by fax with confirmation of receipt.  Any
statement, notice, recommendation, request, demand, consent or approval to Owner
under this Agreement shall be in writing and shall be deemed given by Property
Manager when signed by any authorized representative of Property Manager and
(i) delivered personally to a representative of Owner, (ii) mailed by Certified
Mail, Return Receipt requested, postage prepaid, addressed to Owner’s designated
representative at the last address furnished to Property Manager or
(iii) delivered by fax with confirmation of receipt.  Either party may, by
written notice, from time to time designate a different address or different
individuals as its authorized representative or representatives.

6.5           No Agency.  Except as otherwise expressly and specifically
provided in this Agreement, nothing herein shall be interpreted and the
relationship of Owner and Property Manager shall not be construed to establish
Property Manager as an agent of Owner or to create a joint venture or
partnership between Property Manager and Owner.  Neither party to this Agreement
shall borrow money in the name of, or on behalf of, the other.  It is the
express intent of Owner and Property Manager, and this Agreement shall be so
construed, that the rights and duties hereby granted by Owner to Property
Manager, and assumed by Property Manager, are those of an independent contractor
only, and that Property Manager shall not at any time be an employee or agent of
Owner, subject to the provisions of this Agreement.

6.6           No Waiver.  The failure of Owner to seek redress for breach or to
insist upon the strict performance of any covenant, agreement, provision or
condition of this Agreement, shall not constitute a waiver thereof, and Owner
shall have all remedies provided herein and by applicable law with respect to
any subsequent act which would have originally constituted a breach.

6.7           Captions.  The captions of this Agreement are inserted only for
the purpose of convenient reference and do not define, limit or prescribe the
scope or intent of this Agreement or any part hereof.

21


--------------------------------------------------------------------------------


6.8           Entire Agreement.  This Agreement embodies the entire
understanding of the parties and there are no further agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof.

6.9           Further Assurances.  Each party to this Agreement agrees to
execute, acknowledge, deliver, file, record and publish such further instruments
and documents, and do all such other acts and things as may be reasonably
required by law, or as may be required to carry out the intent and purposes of
this Agreement.

6.10         Attorney Fees.  In the event of any litigation, arbitration or
other dispute arising as a result of or by reason of the breach of this
Agreement or the failure to comply with the terms hereof, the prevailing party
in any such litigation, arbitration and other disputes shall recover, in
addition to any other damages assessed, its reasonable attorney fees, and all
other costs and expenses incurred in connection with settling or resolving such
dispute.  The attorney fees which the prevailing party is entitled to recover
shall include fees for prosecuting or defending any appeal and shall not be
awarded for any supplemental proceeding until the final judgment is satisfied in
full.  In addition to the foregoing award of attorney fees to the prevailing
party, the prevailing party in any lawsuit or arbitration procedure relating to
this Agreement shall recover its reasonable attorney fees incurred in any post
judgment proceeding to collect or enforce the judgment.  This attorney fees
provision is separate and several and shall survive the merger of the Agreement
into any judgment.

6.11         Extension Not a Waiver.  No delay or omission in the exercise of
any power, remedy or right herein provided or otherwise available to any party
to this Agreement shall impair or affect the right of such person thereafter to
exercise the same.  Any extension of time or other indulgence granted to any
party to this Agreement hereunder shall not otherwise alter or affect any power,
remedy or right of any other party to this Agreement, or the obligations of the
person to whom such extension or indulgence is granted.

6.12         Survival of Rights.  Subject to Section 6.19, this Agreement shall
be binding upon and, as to permitted or accepted successors, transferees and
assigns, inure to the benefit of the parties hereto and their respective heirs,
legatees, legal representatives, successors, transferees and assigns, in all
cases whether by the laws of descent and distribution, merger, reverse merger,
consolidation, sale of assets, other sales, operation of law or otherwise.

6.13         Severability.  In the event all or any part of any provision of
this Agreement is declared by a court of competent jurisdiction to be void or
unenforceable, such provision or part thereof so voided shall be deemed severed
from this Agreement, and the balance of this Agreement shall remain in full
force and effect.

6.14         Construction.  This Agreement shall be construed according to its
fair meaning and not strictly for or against any party to this Agreement.

6.15         Waiver of Right to Jury.  WITH RESPECT TO ANY DISPUTE ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED AGREEMENT, EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL RIGHTS IT MAY HAVE TO DEMAND A JURY TRIAL.  THIS WAIVER
IS KNOWINGLY,

22


--------------------------------------------------------------------------------


INTENTIONALLY AND VOLUNTARILY MADE BY THE PARTIES HERETO AND EACH ACKNOWLEDGES
THAT NO OTHER PARTY HERETO NOR ANY PERSON ACTING ON BEHALF OF ANY OTHER PARTY
HAS MADE ANY REPRESENTATION OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN
ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  EACH PARTY FURTHER ACKNOWLEDGES THAT
IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE
SIGNING AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.  EACH OF THE PARTIES FURTHER ACKNOWLEDGES THAT IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER PROVISION.

6.16         Third-Party Beneficiary.  There are no third-party beneficiaries of
this Agreement.

6.17         Publicity.  Neither Property Manager nor any of its affiliates,
officers, agents or representatives shall issue any press release or otherwise
publicize or disclose the terms of this Agreement or the proposed terms of any
acquisition or disposition of the Premises or any additional property, or any
portion thereof, without the consent of Owner.

6.18         Confidentiality.  (a) The terms of this Agreement, the identity of
any person with whom Owner may be holding discussions with respect to any lease,
investment, acquisition, disposition or other transaction, and all other
business, financial or other information relating directly to the Premises or
the conduct of the business and affairs of Owner or the relative or absolute
rights or interests of Owner (collectively, the “Confidential Information”) that
has not been publicly disclosed pursuant to authorization by Owner is
confidential and proprietary information of Owner, the disclosure of which would
cause irreparable harm to Owner.  Accordingly, Property Manager represents that
it has not and agrees that it will not and will direct its members,
shareholders, partners, directors, officers, agents, advisors and affiliates not
to, disclose to any person, any Confidential Information until Owner has
publicly disclosed the Confidential Information and has notified Property
Manager that it has done so; provided, however, Property Manager (or its
Affiliates) may disclose such Confidential Information to its counsel or if
required by law or pursuant to any court order, subpoena or similar process
(provided that before making any disclosure of Confidential Information required
by law, Property Manager will notify Owner and provide Owner with a copy of the
proposed disclosure and opportunity to comment thereon before the disclosure is
made) or necessary for it to perform any of its duties or obligations hereunder.

(b)           Subject to the provisions of subparagraph (a) above, Property
Manager agrees not to disclose any Confidential Information to any person (other
than the person agreeing to maintain all Confidential Information in strict
confidence or a judge, magistrate or referee of any suit, action or proceeding
relating to or arising out of this Agreement or otherwise), and to keep
confidential all documents (including, without limitation, responses to
discovery requests) containing any Confidential Information.  Property Manager
hereby consents in advance to any motion for any protective order as being
intended by the movant to implement the purposes of this Section 6.18, provided
that, if Property Manager receives a request to disclose any Confidential
Information under the terms of a valid and effective order issued by a court or
governmental agency and the order was not sought by or on behalf of or consented
to by

23


--------------------------------------------------------------------------------


Property Manager, then Property Manager may disclose the Confidential
Information to the extent required, if Property Manager as promptly as practical
(i) notifies Owner of the existence, terms and circumstances of the order,
(ii) consults in good faith with Owner on the advisability of taking legally
available steps to resist or to narrow the order, and (iii) if disclosure of the
Confidential Information is required, exercises its commercially reasonable
efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to the portion of the disclosed
Confidential Information that Owner designates.  The costs (including, without
limitations, attorneys fees and expenses) of obtaining a protective order
covering Confidential Information designated by Owner will be borne by Owner.

(c)           The covenants contained in this Section 6.18 shall survive the
termination of this Agreement.

6.19         Assignment.  This Agreement may not be assigned by Property
Manager, nor shall Property Manager delegate any of its duties hereunder,
without Owner’s prior written consent (which may be given or withheld in Owner’s
sole and absolute discretion).  For purposes of the foregoing, without the prior
approval of Owner, a change in a majority of equity interests, or the sale or
transfer of all or substantially all of the assets or the merger of Property
Manager with any person or entity which results in a change in control of
Property Manager shall be deemed an assignment by Property Manager and therefore
is not permitted hereunder.  As used in this Agreement, the term “control” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management, policies or activities of a person or entity,
whether through ownership of voting securities or other interests, by contract
or otherwise.  No transfer or assignment by any Property Manager will have the
effect of relieving such assignor or transferor of any obligations under this
Agreement, and the assigning or transferring party will remain liable for any
and all obligations of its assignee (including those relating to the period
following such assignment or transfer) as if such assignor or transferor had not
made such assignment or transfer.

6.20         Competition.  Other than those properties previously disclosed in
writing to Owner, Property Manager does not, directly or indirectly, own, lease,
manage or otherwise have an interest in any commercial property of the type and
character of the Premises that is within a three (3) mile radius of the Premises
(each a “Competing Project”).  If at any time after the effective date of this
Agreement, Property Manager intends to own, lease, manage or otherwise take an
interest in any commercial property of the type and character of the Premises
that is within a three (3) mile radius of the Premises (each also a “Competing
Project”), Property Manager shall notify Owner of such fact prior to Property
Manager’s involvement.  Property Manager covenants and agrees that it will not
actively solicit tenants of the Premises for a Competing Project, by initiating
contact with any tenants which occupy space at the Premises, without the prior
written consent of Owner.  Property Manager shall disclose in writing to Owner a
detailed list of any tenants that have moved or relocated from the Premises (or
expanded) to any such Competing Project.  Property Manager shall not use, nor
shall Property Manager permit the use of, information or materials obtained by
Property Manager in conjunction with its performance of the management services
hereunder to compete, directly or indirectly, with the Premises.  The terms of
this Section 6.20 shall survive the expiration or earlier termination of this
Agreement by twelve (12) months.

24


--------------------------------------------------------------------------------


6.21         Counterparts.  This Agreement may be executed in counterparts, all
of which, when taken together, shall constitute one and the same original.

6.22         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the conflict of law principles of such state.

6.23         Venue.  Any suit, action or proceeding seeking to enforce any
provisions of, or based on any matter arising out of or in connection with, this
Agreement, or the transactions contemplated hereby or thereby, may be brought in
any state or federal court in the Commonwealth of Massachusetts, and each party
hereto hereby consents to the exclusive jurisdiction of any court in the
Commonwealth of Massachusetts (and of the appropriate appellate courts
therefrom) in any suit, action or proceeding, and irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.  Each party hereto hereby
waives the right to commence an action, suit or proceeding seeking to enforce
any provisions of, or based on any matter arising out of or in connection with,
this Agreement or the transaction contemplated hereby or thereby in any court
outside of the Commonwealth of Massachusetts.  Process in any suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any court.  Without limiting the foregoing, each
party agrees that service of process on such party as provided for notice in
Section 6.4 shall be deemed effective service of process on such party.

[Remainder of Page Intentionally Left Blank]

25


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Master Property Management
Agreement as of the date first above written.

OWNER:

 

 



TRT                                             LLC,
a Delaware limited liability company

 

 

 

 

 

By:

TRT New England Retail Floating Rate Holdco LLC,
a Delaware limited liability company, its sole member

 

 

 

 

 

 

By:

DCTRT Real Estate Holdco LLC,
a Delaware limited liability company, its sole member

 

 

 

 

 

 

 

 

By:

Dividend Capital Total Realty Operating Partnership LP, a
Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

By:

Dividend Capital Total Realty Trust Inc.,
a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Greg Moran
Its:       Vice President

 

 

 

 



TRT                                             LLC,
a Delaware limited liability company

 

 

 

 

 

 

By:

DCTRT Real Estate Holdco LLC,
 a Delaware limited liability company,
 its sole member

 

 

 

 

 

 

 

 

By:

Dividend Capital Total Realty Operating Partnership LP, a
Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

By:

Dividend Capital Total Realty Trust Inc.,
a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Greg Moran
Title: Vice President

 

[Signature Page]


--------------------------------------------------------------------------------


 

PROPERTY MANAGER:

 

 

 

 

KEYPOINT PARTNERS, LLC,

 

a Massachusetts limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

William A. Lawler, Jr., Member

 

[Signature Page]


--------------------------------------------------------------------------------


EXHIBIT A

PROPERTY DESCRIPTION


--------------------------------------------------------------------------------


EXHIBIT B

BASIC INFORMATION

1.

 

Owner’s representative and address is:

 

 

 

 

 

                                                    , LLC

 

 

c/o Dividend Capital Total Realty Trust

 

 

518 17th Street

 

 

Denver, CO 80202

 

 

Attn: John Chambers

 

 

email: jchambers@dividendcapital.com

 

 

 

2.

 

Property Manager’s representative and address is:

 

 

 

 

 

KeyPoint Partners, LLC

 

 

One Burlington Woods Drive

 

 

Burlington, MA 01803

 

 

Attn: William A. Lawler, Jr.

 

 

 

3.

 

Addresses of the Premises:

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C

List of Reports
All books, records, and reports must be in accordance with U.S. GAAP

PROPERTY NAME

Owner’s Monthly Report Transmittal Form

For the Month Ended XX/XX/20XX

GAAP (Books on XX/31 basis):

 

 

Tenant Sales Report, if applicable

 

 

Tenant’s Percentage Rent Report, if applicable

 

 

Balance Sheet (Accrual Basis)

 

 

Comparative Income Statement: Actual v Budget (Accrual Basis)

 

 

Detail Income Statement (Accrual Basis)

 

 

Cash Flow Projections/Statements

 

 

Trial Balance (MTD & YTD)

 

 

General Ledger (Accrual Basis)

 

 

Bank Reconciliations

 

 

Accounts Receivable Aging

 

 

A/R Aging Explanations - Over 60 Days

 

 

Allowance for Uncollectible Rent Schedule

 

 

Accounts Payable Aging

 

 

Check Detail/Check Register

 

 

Depreciation/Amortization Schedule

 

 

Security Deposit Report

 

 

Rent Roll

 

 

Reconciliation of Rent Roll to Billing

 

 

Management Fee Calculation

 

 

Supporting Schedules for all remaining Balance Sheet Accounts

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT D

COMPENSATION FOR MANAGEMENT SERVICES

1.             Management Fees:  As full compensation and reimbursement for
performing the management services provided for in the Agreement, Owner agrees
to pay Property Manager on the tenth (10th) day of each month during the term of
this Agreement, as management fees, a monthly amount equal to two and one-half
percent (2.5%) of the monthly gross rental collections from the Premises for the
previous month.

2.             Monthly Gross Collections:  For all purposes hereof, “monthly
gross rental collections” shall mean the total gross monthly collections
actually received from Tenants for the Premises, including, without limitation,
(a) rent, concession fees, licensing income, and payments made in consideration
of the cancellation, surrender or modification of any Lease or made by any
reason of any default thereunder or the application of security deposits related
thereto (and any interests or penalties accrued thereon) excluding any
above-standard improvements amortized into any base rental, (b) real estate
taxes, general or special assessments and taxes on rental income (excluding
federal income taxes), not paid directly by tenants to the taxing authorities,
(c) operational or common area expenses or other such items, including payments
or reimbursements by Tenants for operating, maintenance, upkeep and repair
expenses or any improvements at the Premises, and (d) water, sewer, fuel and
other utility services not separately metered and directly payable by Tenants at
the Premises, as applicable; provided, however, monthly gross rental collections
shall specifically exclude:  (i) interests paid on any Depository Account,
Operating Account, and any security deposit account; (ii) security deposits
unless and not until such deposits are applied as rental income upon termination
of a lease; (iii) parking revenues when a third-party operator is engaged;
(iv) sales taxes and termination payments, except to the extent of previously
uncollected rent; (v) employee occupied units or spaces and space allocated or
utilized for administrative purposes such as office use or model units;
(vi) rents paid more than one month in advance of the due date until the month
in which such payments are to apply as rental income; (vii) monies collected for
any capital items which are paid by tenants (such as tenant finish or other
improvements or monies collected for the repair of any damage to the Premises or
any other tenant reimbursement to Owner for cost or damages for which the tenant
is responsible); (viii) the value of any concessions, rental abatements or
rental forgiveness relative to existing leases, lease assumptions or other
inducements (whether set forth in the lease or in a side letter or collateral
agreement to the lease) granted to a tenant; (ix) the cost of any lease
buy-outs; (x) the cost of above building standard leasehold improvements or the
financing thereof provided by Owner; (xi) relocation expenses paid for by Owner;
(xii) rentals credited or reimbursements made to any tenant by reason of
existing lease assumptions or takeovers and/or Owner takeovers or subleasing,
etc.; and (xiii) proceeds from a sale, refinancing, condemnation, hazard or
liability insurance, title insurance, tax abatement awards of all or any portion
of the Premises, other than loss rental insurance payments.


--------------------------------------------------------------------------------


EXHIBIT E

Insurance Requirements

(a)           Insurance by Owner.  Owner, at its expense, will obtain and keep
in force “All Risks” insurance or its equivalent in such amounts as determined
appropriate by Owner, insuring against physical damage (e.g., fire and extended
coverage endorsement, boiler, and machinery, etc.) and against liability for
loss, damage, or injury to property or persons which might arise out of the
occupancy, management, operating, or maintenance of the property covered by this
Agreement.  Property Manager will be covered as an insured in its capacity as a
real estate manager on all commercial general liability insurance obtained by
Owner.  Owner shall save Property Manager harmless from any liability on account
of loss, damage, or injury, to the extent actually insured against by Owner
provided:

(i)            Property Manager notifies Owner within five business days after
Property Manager receives notice of any such loss, damage or injury;

(ii)           Property Manager takes no action (such as admission of liability)
which bars Owner from obtaining any protection afforded by any policy Owner may
hold; and

(iii)          Property Manager agrees that Owner shall have the exclusive
right, at its option, to conduct the defense to any claim, demand or suit within
limits prescribed by the policy or policies of insurance.

Property Manager shall furnish whatever information is requested by Owner for
the purpose of establishing the placement of insurance coverages and shall aid
and cooperate in every reasonable way with respect to such insurance and any
loss thereunder.  Owner shall include in its hazard policy covering the
Premises, the personal property, fixtures and equipment located thereon (owned
by Owner), appropriate clauses pursuant to which the insurance carriers shall
waive the rights of subrogation with respect to losses payable under such
policies.

(b)           Property Manager’s Insurance.  Property Manager shall maintain, at
its expense, insurance coverages in the following amounts:

(i)            Worker’s Compensation – Coverage A:  Greater of statutory amount
or $500,000.

Coverage B:  Employer’s Liability insurance:

$500,000 Each Accident

$500,000 Disease, Policy Limit

$500,000 Disease, Each Employee

Worker’s Compensation policy shall include an Alternate Employers Endorsement WC
00 03 01 naming Owner as Alternate Employer for injuries occurring at
“Premises”.

1


--------------------------------------------------------------------------------


(ii)           Commercial General Liability, on an occurrence basis, including
Bodily Injury and Property Damage Liability, Personal and Advertising Injury
Liability for the following limits:

General Aggregate

 

$

2,000,000

 

 

 

 

 

Products - Completed Operations Aggregate

 

$

2,000,000

 

 

 

 

 

Each Occurrence

 

$

1,000,000

 

 

 

 

 

Personal and Advertising Injury Liability

 

$

1,000,000

 

 

Such Commercial General Liability Insurance shall include all premises,
operations, products and completed operations coverage, personal and advertising
injury coverage, contractual liability coverage, host liquor liability coverage
and owned, hired and non-owned auto liability coverage.  Property Manager’s
Commercial General Liability policy shall include Real Estate Property Managed
Endorsement:  CG 22 70 11 85 and an endorsement deleting the contractual
liability exclusion contained in the Personal and Advertising Injury Liability
coverage.

(iii)          Owned, Hired and Non-Owned Business Automobile liability
insurance in an amount no less than $1,000,000 per accident Combined Single
Limit for bodily injury and property damage.

(iv)          Umbrella Policy (occurrence form) in an amount no less than Ten
Million Dollars ($10,000,000) each occurrence/$10,000,000 aggregate in excess of
the Employer’s Liability, Commercial General Liability and Automobile Liability,
and if available, on a commercially reasonable basis, on a per-location basis. 
This policy shall provide coverage for defense costs outside the limit of
liability.

(v)           Property Manager’s Errors & Omissions Insurance in an amount not
less than $1,000,000 per loss, aggregate, prior to September 1, 2007, and
$2,000,000 per loss, aggregate, on and after September 1, 2007.

(vi)          Employee Theft Insurance / Comprehensive Crime Insurance in an
amount not less than $1,000,000 (covering theft, criminal, fraudulent or
dishonest acts) covering all employees, representatives, agents and officers of
Property Manager who handle, have access to or are responsible for the revenues
and money of the Premises and any other monies or assets of Owner.  All such
insurance policies shall be endorsed to name Owner as an Additional Insured and
to provide coverage for theft of Owner’s money, securities and other property. 
Property Manager hereby assigns all proceeds of any Employee Theft or
Comprehensive Crime Insurance or Fidelity Bond as it relates to the Premises, to
the Owner and agrees to execute such further assignments and notices thereof as
shall be required by the Owner.

(vii)         Property Insurance coverage for personal property of Property
Manager.

2


--------------------------------------------------------------------------------


All coverage shall be provided by insurance companies with a current Best’s
Rating of A VIII or higher.  At the commencement of this Agreement, Property
Manager shall furnish Owner with Certificates of Insurance evidencing coverage
as provided above.  All insurance policies shall provide for 30 days’ written
notice to Owner prior to the cancellation.  Certificates of Insurance shall be
modified so the words “endeavor to” and “but failure to mail such notice shall
impose no obligation or liability of any kind upon the company, its agents or
representatives” shall be deleted from the certificate form’s cancellation
provision.  At least thirty (30) days prior to the expiration of any such
policy, Property Manager will provide to Owner replacement or substitute
Certificates of Insurance evidencing the renewal or replacement of the aforesaid
policies.

(c)           Contractor’s Insurance.  Property Manager shall require that all
contractors and subcontractors brought onto the Premises have insurance
coverage, at the contractor’s or subcontractor’s expense, in the following
minimum amounts (which amounts may be increased at Owner’s written request,
depending on the work to be performed):

(i)            Workman’s Compensation – statutory amount;

(ii)           Employer’s Liability - $500,000/$500,000/$500,000 minimum;

(iii)          Commercial General Liability, occurrence form on a primary and
non-contributing basis (naming Owner and Property Manager as Additional Insureds
for Ongoing Operations (Form CG 20 33 10/01) and for Completed Operations (Form
CG 20 37 10/01), or their equivalent on a combined form) for limits of
$1,000,000 per occurrence Combined Single Limit; $2,000,000 aggregate (i.e.,
such insurance shall include X, C and U coverage, contractual liability,
personal and advertising injury protection, (with an endorsement deleting the
contractual liability exclusion), completed operations coverage, contractual
liability coverage and hold harmless provision in favor or Owner and Property
Manager);

(iv)          Auto Liability (owned, hired and non-owned) - $1,000,000 minimum;
and

(v)           Property Insurance coverage for tools and equipment brought onto
and/or used on the Property by the subcontractor – an amount equal to the
replacement costs of all such tools and equipment.

Each contractor and subcontractor shall maintain Products and Completed
Operations Insurance for a period of time no less than the applicable Statute of
Repose in the applicable State following the completion of any work, and each
contractor shall continue to provide evidence of such coverage to the Property
Manager on an annual basis during the aforementioned period, including all of
the terms of such insurance.

All coverage shall be provided by insurance companies with a current Best’s
Rating of A VII or higher.  All insurance policies shall provide for 30 days’
written notice to Owner and Property Manager prior to the cancellation or
material change of any insurance referred to therein.  Certificates of Insurance
shall be modified so the words “endeavor to” and “but failure to mail such
notice shall impose no obligation or liability of any kind upon the company, its
agents or representatives” shall be deleted from the certificate form’s
cancellation provision.

3


--------------------------------------------------------------------------------


Property Manager must obtain Owner’s prior permission to waive any of the above
requirements.  Property Manager shall obtain and keep on file a certificate of
insurance that shows the contractor is so insured.

(d)           Investigation of Claims.  Property Manager shall promptly
investigate and make a full, timely and written report to any insurance company
providing coverage, with a copy to Owner, of all accidents, claims or damage
relating to the ownership, operation and maintenance of the Premises, any damage
or destruction to all or any part of such Premises and the estimated cost of
repair thereof, and shall prepare any and all further reports required by any
such insurance company in connection therewith.  Property Manager shall have no
right to settle, compromise or otherwise dispose of any claims, demands or
liabilities, whether or not covered by insurance, exceeding $5,000, without the
prior written consent of Owner.

4


--------------------------------------------------------------------------------